Citation Nr: 0933919	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  08-16 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Eligibility for Department of Veterans Affairs (VA) 
nonservice-connected death pension benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran is shown to have served on active duty from April 
10, 1957, to September 20, 1957, in the U.S. Army, based on 
VA computer records.  His death reportedly occurred in 
February 1979.  The appellant in this matter is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision entered in October 
2007 by the VA Regional Office (RO) in New York, New York, 
denying the appellant's claim for VA death pension on the 
basis that the Veteran did not have active service during 
wartime.  

Pursuant to her request, the appellant was afforded a hearing 
before the Board, sitting at the New York RO, in December 
2008.  A transcript of that proceeding is of record.  

This appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


REMAND

At her December 2008 hearing, the appellant offered sworn 
testimony that the Veteran had active service of more than 
six months and that it was likely that he had served in the 
military prior thereto, inclusive of wartime service.  Such 
conclusions were based, in part, on the pride the Veteran had 
taken to preserve the mementos of his period of service, 
including photographs of his platoon, books, and papers, and 
the military discipline that he exhibited.  In addition, the 
appellant requested the VA's assistance in further defining 
the veteran's dates of military service, including any 
wartime service during the Korean War.  

Absent from the claims folder is any document prepared by the 
service department in which the veteran's service dates are 
delineated.  In the absence of such information, the RO in 
October 2007 requested that the National Personnel Records 
Center (NPRC) identify the veteran's dates of service, and in 
response, such agency indicated that it could not identify a 
record based on the information furnished.  Furthermore, it 
noted that, if additional information could be obtained, 
presumably from the appellant or other source, resubmission 
of the request was advised.  

On the basis of the foregoing, further evidentiary 
development is deemed necessary to ascertain with certainty 
the dates of all active service of the Veteran.  Accordingly, 
the case is REMANDED for the following actions:

1.  Obtain any needed information from 
the appellant or other source needed by 
the NPRC in attempting to verify any and 
all periods of active service of the 
Veteran.  

2.  Regardless of whether in fact the 
appellant responds to the request set 
forth above in indented paragraph number 
one, obtain from the NPRC, each 
applicable service department, or other 
source verification in writing of the 
exact dates of each and every period of 
active service of the Veteran.  To the 
extent possible, a copy of the veteran's 
Department of Defense Form 214, Report of 
Separation or Transfer, for each period 
of active service must be obtained and 
associated with the claims folder.  
Efforts to obtain evidence thereof must 
continue until such time as the needed 
evidence is obtained.  Such efforts may 
only be discontinued if VA via the AMC 
enters a formal determination that the 
records sought do not exist or that 
further efforts to obtain such records 
would be futile.  

3.  Lastly, the appellant's claim must be 
readjudicated on the basis of all the 
evidence on file and all governing legal 
authority.  If the benefit sought on 
appeal remains denied, the appellant 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
The purpose of this remand is to obtain evidentiary 
development.  No inference should be drawn as to the outcome 
of this matter by the actions herein requested. 



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

